DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 26 September 2022, which papers have been made of record.
Claims 1-8, 10-13, and 20-27 are currently presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10-13, 20-22, and 27
Claims 1-2, 7-8, 10-13, 20-22, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 8,087,720 to Wang (hereinafter “Wang”).
Regarding claim 1, Wang discloses an automotive panel assembly (see Fig. 4), comprising: a first panel (18 including material 22 above panel 12, at surface 30); a second panel (12); and a flange (upper portion of 18 at terminal end) of the first panel folded over an edge region (at 37) of the second panel (see Fig. 4) to hem together the first panel and the second panel (12, 18), the flange of the first panel including a textured geometry (cured adhesive 22 on upper side of panel in mating contact with 30; see Col. 5, lines 31-44) that interlocks with a textured geometry of the edge region (30), wherein the textured geometry of the first panel (18) includes a plurality of grooves (radial projections; see Col. 4, line 66 – Col. 5, line 4) and a plurality of ridges (see Fig. 4), the grooves and ridges extending longitudinally in a direction that is parallel to a side edge of the first panel (see Fig. 4; projections and indentations appear to extend in the direction of the page). The examiner understands the cured adhesive (22) to be interlocked with the ridges and grooves of the textured surface (30) of the inner panel as the adhesive conforms to the inner panel. 
Regarding claim 2, Wang discloses the limitations of claim 1, and further Wang discloses that an adhesive (22 at tight hand side of Fig. 4, in cavity 38, at least at terminal end of panel at 33; see Fig. 4) that secures the flange of the first panel to the edge region of the second panel (12).
Regarding claim 7, Wang discloses the limitations of claim 1, and further Wang discloses that the textured geometry of the first panel (18) and the textured geometry of the second panel (12) at the edge region have been formed.  The limitation that the respective textured geometries are scraped surfaces are interpreted as product by process limitations (see MPEP 2113(I)).  The MPEP instructs that even though product by process limitations are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product by process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even through the prior art product was made by a different process. The textured geometry disclosed by Wang appears to be the same as that disclosed by Applicant.  Applicant’s Response at page 6 asserts that “a person having skill in this art and the benefit of this disclosure would be able to structurally distinguish a scraped surface from another type of surface,” however Applicant does not explain what structural distinguishing a person having ordinary skill in the art would be expected to make.
Regarding claim 8, Wang discloses the limitations of claim 1, and further Wang discloses that the textured geometry of the first panel interlocks with the textured geometry o the second panel (12) without deformation of the textured geometry of the first panel (18) or the textured geometry of the second panel (12). The examiner notes that claim 8 is a product claim, not a method claim, and hemming or joining has already occurred.  The joint illustrated in Figure 4 shows interlocked textured geometry which is not deforming absent additional external force.
Regarding claim 10, Wang discloses the limitations of claim 1, and further Wang discloses that the textured geometry of the second panel (12) includes a plurality of grooves and a plurality of ridges (projections and detents of surface 30; see Fig. 4), the grooves and ridges of the second panel extending longitudinally in a direction (into the page with respect to Fig. 4) that is parallel to a side edge of the second panel (12).
Regarding claim 11, Wang discloses the limitations of claim 1, and further Wang discloses that the first panel (18 and 22) is an outer panel (Col. 3, lines 42-46) and the second panel (12) is an inner panel (see Col. 3, lines 42-46).
Regarding claim 12, Wang discloses the limitations of claim 11, and further Wang discloses that the outer panel is an outer door panel (see Col. 3, lines 50-55) and the inner panel is an inner door panel (Col. 3, lines 50-55; panels will be of the door assembly).
Regarding claim 13, Wang discloses a vehicle (Col. 3, lines 46-50) comprising the automotive assembly of claim 1.
Regarding claim 20, Wang discloses the limitations of claim 1, and further Wang discloses that the textured geometry of the edge region of the second panel (at 30) includes a plurality of ridges and a plurality of grooves (see Fig. 4), wherein at least some of the plurality of ridges of the flange (18 and 22; see Fig. 4) are received within at least some of the grooves in the edge region (12) of the second panel when the textured geometry of the flange of the first panel is interlocked with the textured geometry of the edge region of the second panel (see Fig. 4; ridges and grooves of inner panel 12 conform with the ridges and grooves of the outer panel 18 and 22).
Regarding claim 21, Wang discloses the limitations of claim 1, and further Wang discloses that the textured geometry of the first panel (surface of 22 at interface 30; see Fig. 4) interlocks with the textured geometry of the edge region (12) of the second panel to block movement of the first panel relative to the second panel (12; see Col. 5, lines 38-44, panels are affixed together).
Regarding claim 22, Wang discloses an automotive panel assembly (see Fig. 4), comprising: a first panel (18 including material 22 above panel 12, at surface 30); a second panel (12); and a flange (18 at terminal end) of the first panel folded over an edge region (at 37) of the second panel (see Fig. 4) to hem together the first panel and the second panel (12, 18 and 22), the flange of the first panel (at upper portion 22, see Fig. 4) including a plurality of ridges (cured adhesive 22 on upper side of panel 12 in mating contact with surface at surface 30; see Col. 5, lines 31-44) that are each received within a respective groove (complementary surface of panel 12 at 30) within the edge region (12) of the second panel.
Regarding claim 27, Wang discloses the limitations of claim 22, and further Wang discloses that the textured geometry of the first panel (surface of 22 at interface 30; see Fig. 4) interlocks with the textured geometry of the edge region (12) of the second panel to block movement of the first panel relative to the second panel (12; see Col. 5, lines 38-44, panels are affixed together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 23-24
Claims 6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 22.
Regarding claim 6, Wang discloses the limitations of claim 1, and further Wang discloses that the textured geometry of the edge region (at 30) is on a first side of the edge region (upper side, see Fig. 4).  Wang does not explicitly disclose that the edge region further includes a textured geometry on an opposite side of the edge region that interlocks with the textured geometry of the first panel.  However, the MPEP teaches the examiner that mere duplications of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)). Wang teaches that the textured surface (at 30) provides a sufficient frictional interface between the panels (12, 18 and 22; see Col. 5, lines 31-44) without requiring supplemental finishing processes.  One having ordinary skill in the art would reasonably expect that duplicating the frictional interface at 30 to the underside of the inner panel 12 would be within the level of ordinary skill in the art and produce an expected result of securing the panels together in a predictable manner.  Providing an additional surface feature like that shown at 30 opposite the surface illustrated in Figure 4 would predictably affix, secure, or attach the panels to one another, forming a hemmed joint. (See MPEP 2413(C)).
Thus, Wang teaches the limitations of claim 6.
Regarding claim 23, Wang discloses the limitations of claim 22, and further Wang discloses that the flange of the first panel (18) includes a first plurality of ridges (interface of 22 at surface 30) that are each received within a respective groove (corresponding surface of 12 conforming to ridges, see Fig. 4).  Wang does not explicitly disclose that the first panel (18 and 22) includes a second plurality of ridges that are each received within an opposite, second side of the edge region of the second panel.
However, the MPEP teaches the examiner that mere duplications of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)). Wang teaches that the textured surface (at 30) provides a sufficient frictional interface between the panels (12, 18 and 22; see Col. 5, lines 31-44) without requiring supplemental finishing processes.  One having ordinary skill in the art would reasonably expect that duplicating the frictional interface at 30 to the underside of the inner panel 12 would be within the level of ordinary skill in the art and produce an expected result of securing the panels together in a predictable manner.  Providing an additional surface feature like that shown at 30 opposite the surface illustrated in Figure 4 would predictably affix, secure, or attach the panels to one another, forming a hemmed joint. (See MPEP 2413(C)).
Thus, Wang teaches the limitations of claim 23.
Regarding claim 24, Wang teaches the limitations of claim 23, and further Wang discloses that an adhesive (22 at right hand side of Fig. 4, in cavity 38, at least at terminal end of panel at 33; see Fig. 4) that secures the flange of the first panel to the edge region of the second panel (12).
Claims 3-5 and claims 25-26
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 2 above, and further in view of United States Patent Application Publication 2019/0160513 to Koch et al. (hereinafter “Koch”).
Regarding claim 3, Wang discloses the limitations of claim 2.  Wang does not explicitly disclose a plurality of spacer features disposed within the adhesive (22) and configured to keep areas of the flange spaced from areas of the edge region to accommodate adhesive. Wang is silent as to the contents of the adhesive. However, it is known in the art of hemmed panels to provide adhesives having spacers.
For example, Koch teaches a hemmed panel joint (10, 20).  The joint includes an adhesive (30) which may contain fillers such as microspheres, glass beads, silica type fillers, and fibers (see paragraph [0040]).  Koch teaches that fillers may be selected to adjust the adhesive’s viscosity (paragraph [0040]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Wang to include another and conventional adhesive, such as the adhesive including a filler as taught by Koch. (See MPEP 2143(A)).  The resulting product would predictably include an adhesive which exhibits desirable viscosity for being distributed to the hemmed joint in a predictable manner, without modification of the principles of operation of Wang. Further, because Koch teaches that the filler components may be glass beads or spheres, one having ordinary skill in the art would at least reasonably expect that the that the filler members are configured to keep areas of the flange spaced from areas of the edge region. A review of Applicant’s Specification does not teach that there is anything unexpected in Applicant’s glass spheres that renders them configured to perform the spacing function that wouldn’t be true of other glass beads or spheres.  Thus, substituting the conventional of Wang with another conventional and well-known adhesive would be within the level of ordinary skill in the art and would produce a hemmed joint including an adhesive which includes spacers within the adhesive which keep areas of the flange spaced from areas of the edge regions to accommodate the adhesive.
Thus, the combination of Wang and Koch teaches the limitations of claim 3.
Regarding claim 4, the combination of Wang and Koch teaches the limitations of claim 3, and further Koch teaches that the plurality of spacer features are glass spheres (see paragraph [0040]).
Regarding claim 5, the combination of Wang and Koch teaches the limitations of claim 3, and further Wang teaches that the textured geometry of the first panel (18 and 22) has a total area (see Fig. 4) and the textured geometry of the edge region (at 30) has a total area, wherein from fifty to one-hundred percent of the total geometry of the first panel overlaps the textured geometry of the edge region (see Fig. 4; textured geometries appear to have approximately the same size or 100% overlap).
Regarding claim 25, Wang teaches the limitations of claim 24.  Wang does not explicitly disclose a plurality of spacer features disposed within the adhesive (22) and configured to keep areas of the flange spaced from areas of the edge region to accommodate adhesive. Wang is silent as to the contents of the adhesive. However, it is known in the art of hemmed panels to provide adhesives having spacers.
For example, Koch teaches a hemmed panel joint (10, 20).  The joint includes an adhesive (30) which may contain fillers such as microspheres, glass beads, silica type fillers, and fibers (see paragraph [0040]).  Koch teaches that fillers may be selected to adjust the adhesive’s viscosity (paragraph [0040]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Wang to include another and conventional adhesive, such as the adhesive including a filler as taught by Koch. (See MPEP 2143(A)).  The resulting product would predictably include an adhesive which exhibits desirable viscosity for being distributed to the hemmed joint in a predictable manner, without modification of the principles of operation of Wang. Further, because Koch teaches that the filler components may be glass beads or spheres, one having ordinary skill in the art would at least reasonably expect that the that the filler members are configured to keep areas of the flange spaced from areas of the edge region. A review of Applicant’s Specification does not teach that there is anything unexpected in Applicant’s glass spheres that renders them configured to perform the spacing function that wouldn’t be true of other glass beads or spheres.  Thus, substituting the conventional of Wang with another conventional and well-known adhesive would be within the level of ordinary skill in the art and would produce a hemmed joint including an adhesive which includes spacers within the adhesive which keep areas of the flange spaced from areas of the edge regions to accommodate the adhesive.
Thus, the combination of Wang and Koch teaches the limitations of claim 25.
Regarding claim 26, the combination of Wang and Koch teaches the limitations of claim 25, and further Koch teaches that the plurality of spacer features are glass spheres (see paragraph [0040]).
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 26 September 2022, with respect to the rejection of claim 8 have been fully considered and are persuasive.  The rejection of 7 July 2022 has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. 
Claims 1 and 6-13 were previously rejected as anticipated by Wang.
The examiner notes that the dependent claims now require the limitations of the combination of claims 1, 9, and themselves, such that the rejections of some claims have been amended in view of the combination of features. The examiner has presented clarifying rejections in view of Applicant’s arguments and the newly presented combination of features of previous claims 1 and 9.
Applicant asserts that claim 1 requires interlocking, and that interlocking is not met by Wang’s teaching of a high frictional surface pattern or a textured surface feature.
Applicant asserts, and the examiner agrees that, Applicant’s Specification appears to fairly define “interlock” as requiring that at least some of the ridges R of the outer panel 14 are at least partially received within grooves G of the inner panel 18, that some of the ridges R of the inner panel 18 are at least partially received within grooves G of the outer panel 14, or both.
Applicant’s Response asserts that “as described, the interlocking prevents withdrawal of one panel from the other panel.”  (Response at page 5).
The examiner respectfully disagrees.  The words “withdrawal” and “prevent” are not recited in the Specification as filed. Instead, the Specification recites “interlocking the textured geometry 38 with the textured geometry 42 can reduce or eliminate relative movement in the direction D prior to the adhesive A at the interfaces I curing.” (Specification at paragraph [0038]).
The examiner agrees that the upwardly and downwardly extending terminal member (unnumbered, at terminal end of inner panel 12 in Figure 4) does not define a plurality of grooves and ridges.  However, Wang nonetheless teaches a plurality of grooves and ridges on the inner panel (12) at the surface 29 including a textured geometry (30).  Because the claim is directed to a product or apparatus, and not a method, the outer panel or first panel can be construed as the combination of 18 and adhesive 22.  The adhesive 22 is understood to conform to the structure of the textured geometry (30) of the inner panel (12) and each of the panels thus includes ridges and grooves which conform with one another and interlock, as defined by applicant, as the respective ridges and grooves are partially received within grooves and ridges of the opposed panel.
Regarding claim 6, Applicant assert that Wang fails to teach textured geometry on an opposite side.
The examiner notes the lower side of the inner panel (12) of Wang includes an unnumbered projection portion at the terminal end (near reference numeral 33), which extends both upwardly and downwardly. It appears that Applicant does not agree that the horizontally extending surface extending below the panel as shown in Figure 4 includes a textured geometry, despite the projection thereon.  The examiner has presented a clarifying rejection in view of Applicant’s arguments and the newly presented combination of features of previous claims 1, 6, and 9.
Regarding claim 7, Applicant asserts that the examiner’s understanding that the requirement that the surface be formed as a scraped surface is a product by process limitation is misplaced.  Applicant then asserts that “[s]pecifying that the surface is a scraped surface structurally defines and distinguishes the scraped surfaces from other types of surfaces.” Applicant does not point to any particular portion of their own disclosure to explain what structural limitations are fairly conveyed to one having ordinary skill in the art.
To the best of the examiner’s understanding, Applicant’s response presents the contention that the examiner is erroneous in interpreting the limitation as a product-by-process.  Nonetheless, Applicant uses the language of product-by-process to assert that there is structure implied by the process step of scraping that would be fairly conveyed to a person having ordinary skill in the art. To the best of the examiner’s understanding, Applicant’s arguments support construing the limitations of claim 7 as product-by-process limitations, and Applicant bears the burden of showing a non-obvious difference (See MPEP 2113(II)).  The examiner does not understand Applicant’s conclusory statement that a person having skill in this art and the benefit of the disclosure would structurally distinguish a scraped surface from another kind of surface, absent clarification of what distinctions such a person would make or be able to ascertain.
Regarding claim 8, Applicant asserts that there is no teaching of a textured geometry of the first panel interlocked with a textured geometry of the second panel, and no teaching of the geometries interlocking without deformation.
The examiner respectfully disagrees. As presented above with respect to claim 1, Wang is understood to teach interlocked panels where the surface at 30 of the inner panel 12 is interlocked with the surface of the outer panel construed as the combination of 18 and 22, in contact with the textured surface 30 at the upper side of the inner panel 12. Once the material 22 at the surface 30 is not experiencing external force, there is no teaching or implication of deformation. Claim 8 is directed to a product or apparatus, and not a method claim, such that there is no requirement understood by the examiner of when such claimed "without deformation" must be determined.  
Claims 1-2 were previously rejected as anticipated by Asai.
The examiner is persuaded by Applicant’s arguments regarding claims 1 and 2 and Asai.  The rejection of claims 1-2 has been withdrawn.
Claim Rejections - 35 USC § 103
Claims 3-5 were previously rejected over the combination of Asai and Koch.
Applicant asserts that the previously presented rejection of claim 3 fails to present a prima facie case of obviousness over Asai and Koch.
The examiner agrees.  Claim 1 has been amended to require the limitations of previous claim 9, and thus the rejection in view of Asai has been withdrawn.  A new rejection is presented over the combination of previous claims 1, 3, and 9.
Examiner’s Proposed Claim
The examiner presents the following proposed claim, which the examiner understands defines over the teachings of the prior art and would be allowable.

Claim 28 (New). An automotive panel assembly, comprising: 
                a first panel;
                a second panel; 
                an adhesive that secures a flange of the first panel to an edge region of the second panel; and
                the flange of the first panel folded over the edge region of the second panel to hem together the first panel and the second panel, the flange of the first panel including a textured geometry that interlocks with a textured geometry of the edge region of the second panel, 
                wherein the textured geometry of the first panel includes a plurality of grooves and a plurality of ridges, the plurality of grooves and the plurality of ridges extending longitudinally in a direction that is parallel to a side edge of the first panel, and
                wherein a portion of the textured geometry of the flange of the first panel is in direct contact with the textured geometry of the edge region of the second panel and another portion of the textured geometry of the flange of the first panel is separated from the textured geometry of the edge region of the second panel by the adhesive.
The examiner finds support for this proposed claim at least in Applicant’s Figures 5A and 5B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/21/2022